Case 2:19-cv-15982-CCC-MF Document 59 Filed 11/05/20 Page 1 of 4 PageID: 1034




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                Case No.: 2:19-cv-15982-CCC-MF

 In re 3M COMPANY SECURITIES
 LITIGATION,
                                                       STIPULATION AND ORDER
 This document relates to:
 ALL ACTIONS.




       Lead Plaintiffs State of Rhode Island, Office of the Rhode Island Treasurer on behalf of

the Employees’ Retirement System of the State of Rhode Island, Iron Workers Local 580 Joint

Funds, and Flossbach von Storch Invest S.A. (“Lead Plaintiffs”), and Defendants 3M Company,

Inge Thulin, Michael Roman, and Nicholas Gangestad (collectively, “Defendants,” and together

with Lead Plaintiffs, the “Parties”), by and through the undersigned counsel, hereby submit this

Stipulation and Order and state as follows:

       WHEREAS, on December 5, 2019, the Honorable Claire C. Cecchi, U.S.D.J., entered a

Stipulation and Scheduling Order (the “Scheduling Order”) (ECF. No. 41) establishing that: (a)

Lead Plaintiffs had until December 19, 2019 to file a Consolidated Amended Complaint; (b)

Defendants had until February 21, 2020 to move to dismiss the Consolidated Amended Complaint;

(c) Lead Plaintiffs had until April 17, 2020 to oppose any such motion to dismiss; and (d)

Defendants had until May 29, 2020 to file any reply;

       WHEREAS, on December 19, 2019, Lead Plaintiffs filed the Consolidated Amended

Complaint (ECF No. 44);
Case 2:19-cv-15982-CCC-MF Document 59 Filed 11/05/20 Page 2 of 4 PageID: 1035




       WHEREAS, on January 24, 2020, Defendants filed a motion to transfer venue to the

District of Minnesota pursuant to 28 U.S.C. § 1404(a) (the “Transfer Motion”) (ECF No. 46);

       WHEREAS, on January 27, 2020, the Court entered an order adjourning all briefing on

Defendants’ motion to dismiss sine die pending a decision on the Transfer Motion (ECF No. 47);

       WHEREAS, on August 31, 2020, the Court denied the Transfer Motion (ECF No. 53);

       WHEREAS, on September 14, 2020, Defendants filed a Petition for Writ of Mandamus

with the United States Court of Appeals for the Third Circuit (the “Mandamus Petition”) seeking

to vacate the Court’s Decision and Order denying the Transfer Motion and directing the Court to

transfer this case to the District of Minnesota, which Mandamus Petition remains pending;

       WHEREAS on September 16, 2020, the parties submitted a proposed Stipluation and

Order proposing a schedule for Defendants’ motion(s) to dismiss the Consolidated Complaint,

which proposal was not entered by the Court; and

       WHEREAS, the Parties have met and conferred regarding a proposed revised schedule

for briefing on Defendants’ motion(s) to dismiss.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED among the

Parties, subject to the Court’s approval, as follows:

       1.      Defendants shall move against, answer, or otherwise respond to the Consolidated

Amended Complaint no later than the later of (i) November 30, 2020, or (ii) one week after a

decision on the Mandamus Petition;

       2.      Lead Plaintiffs shall file and serve any opposition brief(s) to such motion(s) no later

than 75 days from the filing of Defendants’ motion(s) to dismiss;


                                                -2-
Case 2:19-cv-15982-CCC-MF Document 59 Filed 11/05/20 Page 3 of 4 PageID: 1036




       3.      Defendants shall file any reply brief(s) to such opposition brief(s) no later than 56

days from the filing of Lead Plaintiffs’ opposition(s); and

       4.      The Parties reserve all rights and defenses, and nothing in this stipulation, or the

filing of the motion to dismiss papers, shall be construed as a waiver of any defense or right

available to the Parties or shall prejudice the pending Mandamus Petition.

       SO ORDERED, this ________ day of November, 2020



                                                     ____________________________________
                                                     THE HON. CLAIRE C. CECCHI, U.S.D.J.
Stipulated as to entry and form:


DATED: November 5, 2020


CALCAGNI & KANEFSKY, LLP                             SEEGER WEISS LLP
ERIC T. KANEFSKY                                     CHRISTOPHER A. SEEGER


/s/ Eric T. Kanefsky                                 /s/ Christopher A. Seeger
                                                     CHRISTOPHER A. SEEGER
Eric Todd Kanefsky
                                                     55 Challenger Road, 6th Floor
CALCAGNI & KANEFSKY LLP                              Ridgefield Park, NJ 07660 Telephone:
One Newark Center
                                                     212/584-0700 212/584-0799 (fax)
1085 Raymond Blvd., 14th Floor
Newark, New Jersey 07102                             cseeger@seegerweiss.com
Tel: +1 (862) 397-1796
                                                     Liaison Counsel
eric@ck-litigation.com
                                                     ROBBINS GELLER RUDMAN &
FRESHFIELDS BRUCKHAUS                                DOWD LLP
DERINGER US LLP                                      Chad Johnson*
Meredith E. Kotler*                                  Noam Mandel*
Mary Eaton**                                         125 Park Avenue, 25th Floor
Timothy P. Harkness*                                 New York, NY 10017
601 Lexington Avenue                                 Telephone: 212/791-0567
New York, NY 10022                                   619/231-7423 (fax)
                                                     chadj@rgrdlaw.com nmandel@rgrdlaw.com

                                               -3-
Case 2:19-cv-15982-CCC-MF Document 59 Filed 11/05/20 Page 4 of 4 PageID: 1037




Tel: +1 (212) 277-4000                    ROBBINS GELLER RUDMAN &
meredith.kotler@freshfields.com           DOWD LLP
timothy.harkness@freshfields.com          Paul J. Geller
                                          120 East Palmetto Park Road, Suite 500
Attorneys for Defendants                  Boca Raton, FL 33432
                                          Telephone: 561/750-3000
* Admitted Pro Hac Vice                   561/750-3364 (fax)
                                          pgeller@rgrdlaw.com

                                          ROBBINS GELLER RUDMAN &
                                          DOWD LLP
                                          Samuel H. Rudman*
                                          Robert D. Gerson*
                                          58 South Service Road, Suite 200
                                          Melville, NY 11747
                                          Telephone: 631/367-7100
                                          631/367-1173 (fax)
                                          srudman@rgrdlaw.com
                                          rgerson@rgrdlaw.com

                                          ROBBINS GELLER RUDMAN &
                                          DOWD LLP
                                          Robert R. Henssler Jr.
                                          655 West Broadway, Suite 1900 San Diego,
                                          CA 92101 Telephone: 619/231-1058
                                          619/231-7423 (fax)
                                          rhenssler@rgrdlaw.com

                                       MOTLEY RICE LLC
                                        Gregg S. Levin*
                                        Josh Littlejohn*
                                        Christopher F. Moriarty*
                                        Max N. Gruetzmacher*
                                        28 Bridgeside Blvd.
                                        Mt. Pleasant, SC 29464 Telephone:
                                        843/216-9000 843/216-9450 (fax)
                                        glevin@motleyrice.com
                                        jlittlejohn@motleyrice.com
                                        cmoriarty@motleyrice.com
                                        mgruetzmacher@motleyrice.com

                                          Lead Counsel for Lead Plaintiffs

                                          * Admitted Pro Hac Vice
                                          **Pro Hac Vice Pending
                                    -4-
